 



Exhibit 10.5
AMERICAN INTERNATIONAL GROUP, INC.
2007 STOCK INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR DEFERRED STOCK UNITS AWARD AGREEMENT
     This award agreement (this “Award Agreement”) sets forth the terms and
conditions of an award (this “Award”) of $___in deferred stock units (“DSUs”)
granted to you under the American International Group, Inc. 2007 Stock Incentive
Plan (as amended and restated from time to time, the “Plan”).
     1. The Plan. This Award is made pursuant to the Plan, the terms of which
are incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement which are not defined in this Award Agreement have the meanings as
used or defined in the Plan.
     2. Award. The number of DSUs set forth on the signature page of this Award
Agreement are subject to this Award. Each DSU constitutes an unfunded and
unsecured promise of AIG to deliver (or cause to be delivered) to you, subject
to the terms of this Award Agreement, one share of Common Stock (a “Share” or
“Shares” as the context requires) (or securities or other property equal to the
Fair Market Value thereof) on the Delivery Date as provided herein. Until such
delivery, you have only the rights of a general unsecured creditor and no rights
as a shareholder of AIG. In the event the calculation of the number of DSUs
subject to this Award Agreement results in fractional shares, the number of
Shares shall be rounded down to the next whole Share. THIS AWARD IS SUBJECT TO
ALL TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AWARD AGREEMENT.
     3. Delivery.
          (a) In General. Except as provided below in this Paragraph 3 and
Paragraph 8, the Delivery Date shall be on the last Trading Day of the month in
which you cease to be a director of the Board. AIG may deliver securities or
other property based on the Fair Market Value in lieu of all or any portion of
the Shares otherwise deliverable on the Delivery Date. You shall be the
beneficial owner of any Shares at the close of business on the Delivery Date and
shall be entitled to any dividend or distribution that has not already been made
with respect to such Shares if the record date for such dividend or distribution
is on or after the close of business on the Delivery Date. “Trading Day” means a
day on which the Common Stock trades regular way on the New York Stock Exchange
or, if the Common Stock is not then listed on the New York Stock Exchange, on
the principal national or regional securities exchange on which the Common Stock
is then listed or, if the Common Stock is not then listed on a national or
regional securities exchange, on the principal other market on which the Common
Stock is then traded.
          (b) Death. Notwithstanding any other term or provision of this Award
Agreement, if you die prior to the Delivery Date, the Shares (or securities or
other property in lieu of all or any portion thereof) corresponding to your
outstanding DSUs shall be delivered to the representative of your estate as soon
as practicable after the date of death and after such documentation as may be
requested by the Board is provided to the Board.

 



--------------------------------------------------------------------------------



 



     4. Dividend Equivalent Rights. On the last day of each quarter before the
delivery of Shares (or securities or other property in lieu thereof) pursuant to
this Award Agreement, you shall be entitled to receive an amount in cash equal
to any regular cash dividend payment that would have been distributed during
such quarter in respect of the Shares not yet delivered.
     5. Non-transferability. Except as may otherwise be provided in this
Paragraph or as otherwise may be provided by the Board, the limitations set
forth in Section 3.5 of the Plan shall apply. Any assignment in violation of the
provisions of this Paragraph 5 shall be void. The Board may adopt procedures
pursuant to which you may transfer some or all of your DSUs through a gift for
no consideration to any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the recipient’s household (other than a tenant
or employee), a trust in which these persons have more than 50% of the
beneficial interest, and any other entity in which these persons (or the
recipient) own more than 50% of the voting interests.
     6. Withholding, Consents and Legends.
          (a) The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes in accordance with Section 3.2 of the Plan.
          (b) Your rights in respect of the DSUs are conditioned on the receipt
to the full satisfaction of the Board of any required consents (as defined in
Section 3.3 of the Plan) that the Board may determine to be necessary or
advisable.
          (c) AIG may affix to Certificates representing Shares issued pursuant
to this Award Agreement any legend that the Board determines to be necessary or
advisable. AIG may advise the transfer agent to place a stop order against any
legended Shares.
     7. Successors and Assigns of AIG. The terms and conditions of this Award
Agreement shall be binding upon and shall inure to the benefit of AIG and its
successors and assigns.
     8. Amendment. The Board reserves the right at any time to amend the terms
and conditions set forth in this Award Agreement in any respect in accordance
with Section 1.3 of the Plan, and the Board may amend the Plan in any respect in
accordance with Section 3.1 of the Plan. Notwithstanding the foregoing and
Sections 1.3.1 and 3.1 of the Plan, no such amendment shall materially adversely
affect your rights and obligations under this Award Agreement without your
consent (or the consent of your estate, if such consent is obtained after your
death), and the Board may not accelerate the delivery of the Shares (or
securities or other property in lieu of any or all of the Shares). Any amendment
of this Award Agreement shall be in writing signed by an authorized member of
the Board or any other person or persons authorized by the Board.

-2-



--------------------------------------------------------------------------------



 



     9. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
     10. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, AIG and you have caused this Award Agreement to be duly
executed and delivered.

            AMERICAN INTERNATIONAL GROUP, INC.
      By:           Name:           Title:        

         
Recipient:
       
 
       
 
       
Number of DSUs:
       
 
       
 
       
Date:
       
 
       
 
        Accepted and Agreed:    

         
By:
       
 
       

